Title: To Thomas Jefferson from Tarlton Saunders, 15 September 1821
From: Saunders, Tarlton
To: Jefferson, Thomas


Dear Sir
Lynchburg
15th Septemr 1821.
I have seen Mr Edward Bolling on the subject of Colo John Bollings debt to Mr Lyle, and the Bond assigned by you, he is not disposed to come to any liquidation of these claims, I have therefore directed a Suit to be brought against him in the Superior Court of Chancery for a Settlement of his administration account, on his Fathers Estate, who made ample provision in his will, for the payment of all his debts. I have directed that the Bond to you shall be claimed by the Bill of the administration, as assignee, if this course meets your approbation be pleased to write me to Newburn, montgomery county Va should you not approve of the steps to be taken, from thence I will direct your claim to be omitted, I assure you Sir, I think this is the only mode by which the debt can be recovered, with much esteem and respect I remain Dear SirYour Mo ob servtTarleton SaundersPS I trouble you with this communication, as it will be some time in novemr before I can get around to Charlottesville and I wish the subpoenas served in time for the Jany Term.